Citation Nr: 0427262	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  01-09 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $7,248.00.   

(The appellant's claims for service connection for the cause 
of the veteran's death and Dependent's Educational Assistance 
benefits under Chapter 35, Title 38, United States Code is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.  He died on January [redacted], 2000.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision from the RO's 
Committee on Waivers and Compromises (Committee) in which the 
Committee denied the appellant's claim for waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$7,248.00.  The appellant filed a notice of disagreement 
(NOD) in November 2001.  The RO issued a statement of the 
case (SOC) in December 2001, and the appellant filed a 
substantive appeal later that same month.  

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

The evidence of record shows that by letter dated in May 
2000, the appellant was awarded death pension benefits, 
effective April 1, 2000, on the basis that her countable 
income did not exceed the maximum annual limit.  By a letter 
dated in July 2001, the RO notified the appellant that her 
death pension benefits were retroactively reduced, effective 
April 1, 2000, on the basis that her countable income was 
actually more than what the RO was originally led to believe.  
This action created the overpayment at issue.  

After reviewing the evidence of record, the Board notes that 
there is some question as to the exact amount of the 
appellant's countable income during the period of the 
overpayment.  The appellant submitted a letter in December 
2001 indicating that her annuity did not begin until 
September 2000, four months after the effective date of her 
retroactive reduction in payments for excess income.  
Additionally, the appellant has stated on several occasions 
that during this timeframe she was contributing to her two 
children's education.  However, she has not indicated what 
amount, if any, she is contributing.  While the appellant has 
not expressly contested the amount of the overpayment at 
issue, the Board nonetheless finds that she should be given 
the opportunity to verify her monthly income for the period 
from April 2000 to July 2001.  

In addition, the Board notes that the appellant most recently 
submitted a financial status report in August 2001.  In that 
statement she identified a car as her only asset, and monthly 
car payments and car insurance as expenses.  However, in a 
December 2001 statement she asserted that she had no vehicle.  
Additionally, the appellant asserts that she has assisted her 
children with the costs of their schooling, but these 
expenses did not show up on her August 2001 financial status 
report.  Accordingly, to adequately assess whether or not 
repayment of the debt would cause the appellant undue 
hardship, it would be useful to obtain a current financial 
status report to determine how the appellant's circumstances 
have changed since 2001. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the appellant 
and associate with the claims file 
documentation from her substantiating or 
clarifying information that led to the 
creation of the overpayment in this case.  
Specifically, the appellant should be 
requested to furnish clarifying 
information as to her monthly income, 
from all sources, for the period from 
April 2000 to July 2001.

2.  The RO should then undertake an audit 
of the appellant's death pension account 
in order to provide the basis for the 
calculation of the overpayment in this 
case.  The amounts of income and the 
period in which the overpayment is based 
should be set forth.  The audit report 
must be associated with the claims file, 
and a copy must be sent to the appellant. 

3.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
assets, and monthly expenses, to include 
any contributions toward the education of 
her children.  Once obtained, all 
documentation should be associated with 
the claims file.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Unless the claim is granted to the 
appellant's satisfaction, the RO should 
furnish to the appellant and her 
representative an appropriate SSOC that 
includes include citation to all 
additional legal authority considered, 
along with clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


